Opinion issued July 11, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-19-00386-CV
                            ———————————
     WILLIAM VELASQUEZ A/K/A WILLIAM B. VELASQUEZ AND
           GOLDEN EAGLE OF TEXAS, LLC, Appellants
                                        V.
  NATALIA VELASQUEZ AND VELMA VELASQUEZ BUZO, Appellees


                   On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-32770


                          MEMORANDUM OPINION

      Appellants, William Velasquez, also known as William B. Velasquez, and

Golden Eagle of Texas, LLC, have filed a motion to voluntarily dismiss their appeal.

No other party has filed a notice of appeal, and no opinion has issued. See TEX. R.

APP. P. 42.1(a)(1), (c). And, although the motion does not include a certificate of
conference, more than ten days have passed and no party has opposed appellants’

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal without prejudice to

the filing of subsequent appeals. See TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss

all other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                         2